                              Case 3:19-cv-03071-JD Document 33 Filed 09/19/19 Page 1 of 3



                     1   MICHELLE MANCINO MARSH (PRO HAC VICE)
                         michelle.marsh@arentfox.com
                     2   DANA J. FINBERG (SBN 257459)
                         dana.finberg@arentfox.com
                     3   PETER L. MENCHINI (PRO HAC VICE)
                         peter.menchini@arentfox.com
                     4   SARA T. SCHNEIDER (SBN 298103)
                         sara.schneider@arentfox.com
                     5
                         ARENT FOX LLP
                     6   55 Second Street, 21st Floor
                         San Francisco, CA 94105
                     7   (415) 757-5500

                     8   1301 Avenue of the Americas, 42nd Floor
                         New York, NY 10019
                     9   (212) 484-3900

                    10   Attorneys for Plaintiff
                         Rothy’s, Inc.
                    11
                                                            UNITED STATES DISTRICT COURT
                    12
                                                        NORTHERN DISTRICT OF CALIFORNIA
                    13
                                                                  SAN FRANCISCO DIVISION
                    14

                    15
                         ROTHY’S, INC., a California corporation,                        Case No. 19-CV-03071-JD
                    16
                                            Plaintiff,
                    17
                         v.                                                               NOTICE OF VOLUNTARY DISMISSAL
                    18                                                                    WITHOUT PREJUDICE PURSUANT TO
                         GIESSWEIN WALKWAREN AG, an                                       FED. R. CIV. P. 41(a)(1)(A)(i)
                    19   Austrian public limited company,
                                                                                         Judge: The Hon. James Donato
                    20                      Defendant.

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
A RENT F OX LLP
ATTO RNEY S AT LAW
 SAN FRA NCI S CO                          Notice of Voluntary Dismissal Without Prejudice Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i)
                                                                        Case No. 19-CV-03071-JD
                            Case 3:19-cv-03071-JD Document 33 Filed 09/19/19 Page 2 of 3



                     1          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), plaintiff Rothy’s, Inc.

                     2   (“Rothy’s”), by counsel, hereby gives notice that the above-captioned action is voluntarily

                     3   dismissed, without prejudice, against defendant Giesswein Walkwaren AG (“Giesswein”).

                     4

                     5          Dated: September 19, 2019                                   Respectfully submitted,

                     6

                     7
                                                                                            By: /s/ Dana J. Finberg
                     8
                                                                                            Dana J. Finberg (SBN 257459)
                     9                                                                      Sara T. Schneider (SBN 298103)
                                                                                            ARENT FOX LLP
                    10                                                                      55 Second Street, 21st Floor
                                                                                            San Francisco, CA 94105
                    11                                                                      (415) 757-5897
                                                                                            dana.finberg@arentfox.com
                    12                                                                      sara.schneider@arentfox.com
                    13                                                                      Michelle Mancino Marsh (Pro Hac Vice)
                                                                                            Peter L. Menchini (Pro Hac Vice)
                    14                                                                      ARENT FOX LLP
                                                                                            1301 Avenue of the Americas, 42nd Floor
                    15                                                                      New York, NY 10019
                                                                                            (212) 484-3900
                    16                                                                      michelle.marsh@arentfox.com
                                                                                            peter.menchini@arentfox.com
                    17
                                                                                            Counsel for Plaintiff Rothy’s, Inc.
                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
A RENT F OX LLP                                                                       1
ATTO RNEY S AT LAW
 SAN FRA NCI S CO                        Notice of Voluntary Dismissal Without Prejudice Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i)
                                                                      Case No. 19-CV-03071-JD
                            Case 3:19-cv-03071-JD Document 33 Filed 09/19/19 Page 3 of 3



                     1                                          CERTIFICATE OF SERVICE

                     2          I hereby certify that the foregoing document was filed with the Court’s CM/ECF system

                     3   which will provide notice on all counsel deemed to have consented to electronic service. All

                     4   other counsel of record not deemed to have consented to electronic service have been served with

                     5   a true and correct copy of the foregoing document by mail on this day.

                     6   Dated: September 19, 2019

                     7

                     8                                                                                      /s/ Dana J. Finberg
                                                                                                              Dana J. Finberg
                     9

                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
A RENT F OX LLP                                                                        2
ATTO RNEY S AT LAW
 SAN FRA NCI S CO                         Notice of Voluntary Dismissal Without Prejudice Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i)
                                                                       Case No. 19-CV-03071-JD
